EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Francis Houlihan on 5/4/22  

Amendment to Claims
In claim 16, line 7, under heading iva) replace “film” with “MAT”.


Claim Interpreation
Claim 1, which all claims depend upon, states that the polymer is “comprised of”.  The MPEP gives guidance to alternative transitional phaseology such “composed of” however “comprised of” is not discussed.  See MPEP 2111.03.  However, the broadest reasonable interpretation of “comprised of” would be synonymous with “comprising”.  Case law supports this conclusion; for example, Cias, Inc. v. Alliance Gaming Corp., 504 F.3d 1356 (2007) states:
The usual and generally consistent meaning of "comprised of," when it is used as a transition phrase, is, like "comprising," that the ensuing elements or steps are not limiting. The conventional usage of "comprising" generally also applies to "comprised of."    


REASONS FOR ALLOWANCE
Claims 1-19 are allowed.

Claim 16 has been amended to make “patterned crosslinked pinning layer film” consistent with “patterned crosslinked pinning layer MAT” of the previous line.

US 2013/0078576 teaches polymers of vinylbenzocyclobutene and styrene. 

US 2010/0283164 (herein Pinchuk) is the closest prior art.  Pinchuk discloses a polymer that comprises the units B and C.  See paragraph 20-24.  Unit B is preferably vinylbenzocyclobutene (reading on structure II when polymerized, wherein R2=hydrogen).  See paragraph 24. Unit C is p-hydroxystyrene (reading on structure I when polymerized, wherein R1 is hydrogen), p-tert-butylstyrene (reading on structure III when polymerized, wherein R3 is hydrogen and R5=R6=R7 are methyl, which are C1 linear alkyl), or a combination thereof.  See paragraph 24.
Thus, the difference between Pinchuk and the claimed invention is one would have to select the “combination of” butylstyrene and hydroxystyrene from the list of suitable monomers.  Pinchuk lists butylstyrene, hydroxystyrene, styrene, etc. in a Markush list of suitable alternatives.  
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).    Thus, in the instant case with Pinchuk, the two monomers are listed in a finite list.  However, the combination does not lead to a predictable solution.  
In the examples of the originally filed specification of the instant invention, it is shown that polymers of vinylbenzocyclobutene and styrene result in substantially more defects than polymers with vinylbenzocyclobutene and the combination of butylstyrene and hydroxystyrene.  Therefore, the combination is nonobvious.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764